DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 – 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carls et al. (US Pub. 2010/0274289 A1), or alternatively, under 35 U.S.C. 103(a) as being unpatentable over Carls et al. (US Pub. 2010/0274289 A1).

    PNG
    media_image1.png
    325
    487
    media_image1.png
    Greyscale

Claim 24, Carls discloses a method [abstract, ¶1, Figs. 1 – 9, Fig.5 to Carls, above], comprising: 
providing a flexible elongate body [at least a portion of 10/11] for positioning relative to a first bone portion [Fig.3], the flexible elongate body comprising a proximal end and a distal end [towards and away from 19, Fig.1], wherein the distal end of the flexible elongate body comprises a fastener mechanism [at least a portion by 12/16], wherein the fastener mechanism comprises a fastener lumen comprising a ratchet [¶18, Figs. 1 – 2, into which at least a portion of 11 is inserted], 
positioning a connector relative to the first bone portion [Figs.4 – 5, cross-link 51 / 41], the connector comprising a recessed portion and a connector lumen [Fig.5 above], 
guiding the proximal end of the flexible elongate body through the connector lumen of the connector which guides the proximal end of the flexible elongate body toward the fastener lumen of the fastener mechanism and inserting the proximal end of the flexible elongate body through the fastener lumen of the fastener mechanism [to form the loop, proximal end of the body 11 travels through the lumen and fastener lumen, Fig.2], and 

Claims 25 – 26, Carls discloses the limitations of claim 24, as above, except for explicitly disclosing in the preferred embodiment the step of encircling the first bone portion with a portion of the flexible elongate body, or disposing a portion of the flexible elongate body through an artificial lumen of the first bone portion.  
Carls teaches in alternative embodiment of the same invention that the flexible body to be used for encircling the first bone portion, or to be disposed through an artificial lumen of the first bone portion [Fig.9 and ¶48-¶49].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of the various embodiments of Carls and to put the flexible body as desired, i.e. encircling the first bone portion with a portion of the flexible elongate body, or disposing a portion of the flexible elongate body through an artificial lumen of the first bone portion. One would have been motivated to do so in order to facilitate delivering therapeutic substances to desired anatomical structure and/or medical device structures [Carls, ¶2 - ¶3].
Claims 27 – 28, Carls discloses the limitations of claim 24, as above, and further Carls discloses (claim 27) disposing a spinal rod in an opening of the connector [¶43, wherein a spinal rod 49 is disposed in an opening of connector 51, Fig.4]; (claim 28) wherein the flexible .
Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (US Pub. 2013/0261625 A1), or alternatively, under 35 U.S.C. 103(a) as being unpatentable over Koch et al. (US Pub. 2013/0261625 A1).
Claim 24, Koch discloses a method [abstract, ¶5, Figs. 1 – 10], comprising: 
providing a flexible elongate body [at least a portion of 22] for positioning relative to a first bone portion [Fig.7A], the flexible elongate body comprising a proximal end and a distal end [away from and towards 25, Fig.1], wherein the distal end of the flexible elongate body comprises a fastener mechanism [at least a portion by 26], wherein the fastener mechanism comprises a fastener lumen comprising a ratchet slot 74 having member 78, ¶42 - ¶43, Figs.3], 
positioning a connector relative to the first bone portion [Figs. 5], the connector comprising a recessed portion and a connector lumen [recessed portion 516, ¶89, and lumen is the slot, ¶95], 
guiding the proximal end of the flexible elongate body through the connector lumen of the connector which guides the proximal end of the flexible elongate body toward the fastener lumen of the fastener mechanism and inserting the proximal end of the flexible elongate body through the fastener lumen of the fastener mechanism [¶95, wherein the proximal end of the body 22 is guided through lumen 74 of head 26 and through slot defining in cap 500 coupled to head 26], and 
guiding the distal end of the flexible elongate body into the recessed portion of the connector to seat the fastener mechanism within the connector such that the fastener lumen is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL S HANNA/Primary Examiner, Art Unit 3775